DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed electrical terminals (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Correction is required in response to this Office action and corrections may not be held in abeyance.  Applicant is required to submit acceptable corrected drawings within the time period set in the Office action.  See 37 CFR 1.185(a).  Failure to take corrective action within the set (or extended) period will result in ABANDONMENT of the application.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the limitation that the “cam members share a cam race” is ambiguous.  The disclosure does not define what the “cam race” is and it is unknown to the examiner what the “cam race” is.  The limitation is given little weight.
Regarding claim 7, the limitation of “the four outer surfaces” lacks antecedent basis and is ambiguous as to what it refers to.
Regarding claim 7, the limitation of “perpendicular to a line that joins two terminals” is vague and ambiguous.  What is perpendicular to a line that joins two terminals?  The limitation is given little weight.

Claim Rejections - 35 USC § 102 and 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1 -10 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler et al. US 7744390 (“Tyler”) in view of Osawa et al. US 6878002 (“Osawa”).  Regarding claim 1, Tyler discloses an electrical connector 114 comprising: 
electrical terminals 134; 
a housing 132 having the electrical terminals accommodated therein; 
and a mate assist system for assisting in mating the electrical connector to a mating electrical connector, the mate assist system comprising
a user actuatable member 136 longitudinally slidably mounted on the housing configured to slide along an operating direction between a rear position and a forward position,
	a first rack section 164 extending parallel to the operating direction,
	a first rotatable cam member 168 comprising a cam slot 172 for receiving a first mounting pin 125 extending from a first side of the mating electrical connector 112, the first cam member having a first gear section 174 with teeth engaging the first rack section, 
the engagement of the teeth with the first rack section resulting in the rotation of the first cam member in a first direction of rotation when the user actuatable member is actuated from the rear position to the forward position.

	Osawa discloses an electrical connector 20 comprising:
	housing 21, a user actuatable member 27 analogous to Tyler member 136, a pair of opposing rotatable cam members 30 analogous to Tyler cam member 168, each cam having a cam slot 32 for receiving the mounting pins 60 of the mating electrical connector 40.    Osawa uses grooves 28 and follower pins 33 to rotate the cam members, as opposed to the rack 164 and gear section 174 performing the same function in Tyler. 
On the Tyler connectors, it would have been obvious to duplicate the mating assist system including the cam member 168, rack 164, cam follower pin 125, and slot 156, that are on one side of the connector, to the opposing side of the connector, as taught in Osawa.  Likewise, it would have been obvious to duplicate the follower pin 125 on mating connector 112 to the opposite side of mating connector 112.      Such a modification would have been a mere duplication of parts without patentable significance given that no new or unexpected results would have been produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  Both single cam (as taught in Tyler) and opposing cam (as taught in Osawa) configurations were known in the art.  One with ordinary skill in the art could have substituted a double cam configuration as taught in Osawa for the single cam configuration used in Tyler and the results of the substitution would have been predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).
	As taught in Osawa, the directions of rotations of the two cams 32 are opposite directions.  It would have been obvious in duplicating the Tyler cams in the manner taught in Osawa that the cam and rack structure would be set such that the cams rotate in opposite 
	Regarding claim 2, on the Tyler connector, the axis of rotation of cam 168, defined by pivot pin 154, in the middle of the connector.  Duplicating the camming mechanism on the opposite side of the connector, as set out regarding claim 1, would result in the first and second cam members rotating on a shared axis.
	Regarding claim 3, duplication of the camming mechanism as set out regarding claim 1 would result in the Tyler user actuatable member 136 comprising first and second rack sections 164 and the first and second rotatable cam members 168 being rotatably mounted to the housing.
	Regarding claim 4, the Tyler user actuatable member 136 has four walls generally extending in planes parallel to a longitudinal central axis and defining a generally rectangular cross-section.  Duplication of the camming mechanism as set out regarding claim 1 would result in the first and second rack sections 164 being located respectively on an inner surface of the user actuatable member and generally symmetrically arranged about the longitudinal central axis.
	Regarding claim 5, duplication of the camming mechanism as set out in regarding claim 1 would result in the first and second rotatable cam members being identical.
Regarding claim 6, the Tyler housing has four outer surfaces generally extending in planes parallel to a longitudinal central axis and defining a generally rectangular cross-section.  The duplication of the camming mechanism as set out regarding claim 1 would result in the first 
	Regarding claim 7, the duplication of the camming mechanism as set out regarding claim 1 would result in the first and second rotatable cam members being each respectively mounted on opposed outer surfaces of four outer surfaces.
Regarding claim 8, Tyler discloses locking means 182 slidably mounted along a locking direction parallel to the operating direction, between an unlocking position and a locking position wherein the locking means engages at least one of the first and second rotatable cam members (at 166) when the user actuatable member is in its forward position.
	Regarding claim 9, Tyler discloses mating connector 112 including mounting pin 125.  The duplication of the camming mechanism as set out regarding claim 1 would result in mounting pins 125 being respectively arranged on opposite outer surfaces of the mating connector housing.
Regarding claim 10, Tyler discloses mating connector 122 including mounting pin 125.  The duplication of the camming mechanism as set out regarding claim 1 would result in first and second mounting pins protruding in opposite directions along a shared axis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833